UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-1088 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: KELLY RETIREMENT PLUS B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: KELLY SERVICES, INC. TROY, MICHIGAN 48084 1 REQUIRED INFORMATION Kelly Retirement Plus (the “Plan”) is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”).Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the following financial statements and schedules have been prepared in accordance with the financial reporting requirements of ERISA. The following financial statements, schedules and exhibits are filed as a part of this Annual Report on Form 11-K. Page Number (a) Financial Statements of the Plan Report of Independent Registered Public Accounting Firm 4 Statements of Net Assets Available for Benefits - December 31, 2011 and 2010 5 Statement of Changes in Net Assets Available for Benefits - Year Ended December 31, 2011 6 Notes to Financial Statements 7 - 13 (b) Schedule * Schedule H, line 4i – Schedule of Assets (Held at End of Year) 14 *Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Kelly Services, Inc. Benefit Plans Committee, which is the Plan administrator of Kelly Retirement Plus, has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. KELLY RETIREMENT PLUS By:Kelly Services, Inc. Benefit Plans Committee June 21, 2012 /s/Daniel T. Lis Daniel T. Lis Senior Vice President, General Counsel and Corporate Secretary June 21, 2012 /s/Patricia Little Patricia Little Executive Vice President and Chief Financial Officer (Principal Financial Officer) June 21, 2012 /s/Michael E. Debs Michael E. Debs Senior Vice President and Chief Accounting Officer (Principal Accounting Officer) 3 Report of Independent Registered Public Accounting Firm Benefit Plans Committee Kelly Retirement Plus We have audited the accompanying statements of net assets available for benefits of Kelly Retirement Plus (the “Plan”) as of December 31, 2011 and 2010 and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets of the Plan as of December 31, 2011 and 2010 and the changes in net assets for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedule of assets held at end of year as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.This supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Plante & Moran, PLLC Auburn Hills, Michigan June 21, 2012 4 Kelly Retirement Plus Statements of Net Assets Available for Benefits December 31, (In thousands of dollars) Investments Investments - Participant Directed, at fair value (Note 4) $ $ Contributions Receivable Employer Participant Total Contributions Receivable Net assets available for benefits, at fair value Adjustment from fair value to contract value for interest in common collective trust funds relating to fully benefit-responsive investment contracts (Note 2) ) Net assets available for benefits $ $ See accompanying Notes to Financial Statements. 5 Kelly Retirement Plus Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2011 (In thousands of dollars) Additions Contributions: Employer $ Participant Total Contributions Investment Income (Loss): Dividend and interest income Net realized and unrealized loss on investments (Note 3) ) Total Investment Loss - net ) Total additions Deductions Benefits paid to participants Administrative fees 66 Total deductions Net change in assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying Notes to Financial Statements. 6 Kelly Retirement Plus Notes to Financial Statements (In thousands of dollars) 1.Plan Description The following description of Kelly Retirement Plus (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan provides benefits to eligible employees according to the provisions of the Plan Document.All eligible employees, as defined by the Plan, are eligible to participate upon hire and attainment of age 18.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Contributions Participants may contribute a percentage of eligible earnings, as defined in the Plan, of no less than 2% and no more than 50%, up to the current IRS maximums (sixteen thousand five hundred dollars in 2011) to the Plan each year.Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions not to exceed five thousand five hundred dollars in 2011. The employer contribution consists of two parts: Employer Discretionary Contributions, under which Kelly Services, Inc. (the “Company”) may make a discretionary contribution on behalf of all participants in an amount to be determined by the Company and Employer Matching Contributions, whereby the Company matches employees’ contributions using a predetermined formula.The Company made an Employer Discretionary Contribution to the Plan for 2011 that represented 2% of participants’ eligible wages for the year and totaled $3,421.The Company made Employer Matching Contributions at $.50 per dollar of participant contributions up to 4% of eligible earnings employees contribute and totaled $1,941.Employer contributions are allocated in the same manner as participant contributions. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s matching contribution, an allocation of the Company’s discretionary contribution, an allocation of investment earnings and an allocation of administrative expenses.Earnings are allocated by fund based on the ratio of a participant’s account invested in a particular fund to all participants’ investments in that fund.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Plan Administration The Plan is administered by a committee appointed by the Board of Directors of the Company.This committee is composed of the Executive Vice President and Chief Financial Officer, the Senior Vice President, General Counsel and Corporate Secretary and the Senior Vice President and Chief Human Resources Officer and serves at the pleasure of the Board. Investment Options All contributions are invested by JPMorgan Trust Company, N.A. (the “Trustee”) as directed by the participant among any of the investment options offered by the Plan. Vesting and Benefits Beginning with the 2007 Employer Discretionary Contributions, participants become fully vested upon attainment of age sixty-five or completion of three years of service, whichever occurs first.All previous Employer Discretionary Contributions become fully vested upon attainment of age sixty-five or completion of five years of service, whichever occurs first.Participants become fully vested in Employer Matching Contributions upon attainment of age sixty-five or completion of three years of service, whichever comes first.The first year of service begins at the later of age 18 or date of hire.Participant contributions are 100% vested immediately. 7 Kelly Retirement Plus Notes to Financial Statements (continued) (In thousands of dollars) 1.Plan Description (continued) Vesting and Benefits (continued) The value of the vested portion of participants’ accounts is payable to the participant upon retirement, total and permanent disability, death or termination of employment in a lump-sum distribution.If the vested portion of a participant’s account exceeds one thousand dollars (or such other amount to be prescribed in Treasury regulations), the participant may defer receipt of the distribution until any time prior to or upon attaining age 70-1/2.Vested accounts with balances of one thousand dollars or less are paid in an immediate lump-sum distribution. Participant Forfeitures Pursuant to the Plan agreement, participant forfeitures can be used by the Plan to (1) restore the participant’s account in the event of rehire or (2) reduce the Employer Discretionary Contribution or Employer Matching Contribution.The Plan Administrator offset the Employer Discretionary Contribution with forfeitures aggregating $24 for the year ended December 31, 2011. In-Service Withdrawals Participants may request in-service distributions anytime after the attainment of age 59 1/2 or if experiencing a hardship as defined by the IRS under Safe Harbor Rules. Participant Notes Receivable The Plan, as currently designed, does not allow participants to borrow from their accounts. 2.Summary of Significant Accounting Principles and Practices Basis of Accounting and Use of Estimates The financial statements of the Plan have been prepared on the accrual basis in accordance with accounting principles generally accepted in the United States of America.The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 962, Plan Accounting – Defined Contribution Pension Plans, requires the Statement of Net Assets Available for Benefits present the fair value of the investment contracts as well as the adjustment of the fully benefit responsive investment contracts from fair value to contract value.The related activity is presented at contract value in the Statement of Changes in Net Assets Available for Benefits.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition Plan investments are stated at fair value as of the last day of the Plan year, except for the common collective trust fund that primarily invests in benefit-responsive investment contracts (commonly referred to as a stable value fund), which is valued at contract value. Contract value represents investments at cost plus accrued interest income less amounts withdrawn to pay benefits. The fair value of the stable value common collective trust fund is based on discounting the related cash flows of the underlying guaranteed investment contracts based on current yields of similar instruments with comparable durations.The Plan’s mutual fund investments are valued based on quoted market prices.The Kelly Stock Fund is valued at the unit price, as determined by the Trustee, which represents the fair value of the underlying investments.The Plan presents in the statement of changes in net assets, the net appreciation (depreciation) in the fair value of its investments, which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date. 8 Kelly Retirement Plus Notes to Financial Statements (continued) (In thousands of dollars) 2.Summary of Significant Accounting Principles and Practices (continued) Contributions Participant contributions are recorded in the period during which the Company makes payroll deductions from the Plan participants’ earnings; Employer Matching Contributions are recorded in the same period.Employer Discretionary Contributions are recorded in the period during which they were earned.Administrative expenses incurred shall be paid by the Plan to the extent not paid by the Company. Payment of Benefits Benefits are recorded when paid. Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term, and such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Accounting Pronouncements Not Yet Adopted In May 2011, the FASB issued ASU 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.ASU 2011-04 is intended to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS.The amendments are of two types: (i) those that clarify the FASB’s intent about the application of existing fair value measurement and disclosure requirements and (ii) those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.The update is effective for annual periods beginning after December 15, 2011.The Company does not believe the adoption of this update will have a material impact on the Plan’s financial statements. 9 Kelly Retirement Plus Notes to Financial Statements (continued) (In thousands of dollars) 3. Investments The following table presents individually significant investments of the Plan’s net assets. Mutual Funds, at fair value: JPMorgan Equity Index Fund Select $ $ JPMorgan Investor Growth & Income Fund JPMorgan Core Bond Fund Select JPMorgan Large Cap Growth R5 - American Century Heritage Fund American Funds Europacific Growth R4 American Funds Growth Fnd of Amer R4 - PIMCO Total Return Fund (Adm) Other mutual funds Total Mutual Funds, at fair value Collective Funds, at contract value: JPMorgan Stable Asset Income Fund CI F - JPMorgan Stable Asset Income Fund CI F-30 - JPMorgan Stable Asset Income Fund CI F-15 - 49 Total Collective Funds, at contract value Kelly Services, Inc. Class "A" Common Stock Fund, at fair value Total Investments $ $ All investments are participant directed. During 2011, the Plan’s investments (including investments bought, sold and held during the year) depreciated in value as follows: Common Stock $ ) Mutual Funds ) Net depreciation in fair value of investments $ ) 10 Kelly Retirement Plus Notes to Financial Statements (continued) (In thousands of dollars) 4. Fair Value The following tables present the Plan’s assets carried at fair value as of December 31, 2011 and December 31, 2010 by fair value hierarchy level, as described below.The Plan has no liabilities measured at fair value. Fair Value Measurements on a Recurring Basis As of December 31, 2011 Level 1 Level 2 Level 3 Total Investments: Mutual Funds: Equity $ $
